Title: To Thomas Jefferson from Joseph Badger, 6 February 1806
From: Badger, Joseph
To: Jefferson, Thomas


                        
                            Sir.
                            
                            February 6. 1806 Trumbull County State of Ohio.
                        
                        Being sent by the Pittsburg Synod on a Mission to the Wiandot Indians; I spent ten weeks in their Towns, in
                            the months of June, July and August last; Preached to them frequently; and in several speeches to the Chiefs, stated to
                            them the advantages arising to people who cultivated their lands, so as to raise sufficient Bread and other necessary
                            articles for their living. I stated also the advantages of manufacturing their clothing; that in this way they would live
                            more comfortable, than they could by hunting; considering the growing scarcity of their game; And would raise more
                            children, provide for them easier; and by living together have them learned to read & write; and do such work as would
                            make them happy.—I stated to them the many evils they suffered by the use of spirituous liquors; to which they replyed;
                            that they were determined to quit the use of Spirits altogether. I told them the wishes of the Ministers, and many other
                            people, to do them good; to send a Minister to live with them; and people under his direction to show them how, & help
                            them in ploughing their ground; and to send them a Man to Teach their Children to read, & to know the things that the
                            white people know. I doubted not but their Great Friend and Father, the President of Congress, would patronise our
                            attempts to help them. I made the most familliar statements to the people, as I had opportunity, of the advantages of
                            civilised habbits: And that it was owing to the progress the white people had made in civil arts; that they were furnished
                            by them, with all the articles of clothing they now wore; & with their Guns, powder, lead, axes, knives, hoes
                            &C instead of Bows & arrows, stone axes & wooden hoes. I told them our object was to help them, in doing what
                            I had proposed without any expence to them: And that we would feed their Children with good food & enough of it, while
                            they should attend the school; & give them some articles of clothing. My first visit to this Nation was four Years past
                            last September. I then stated to them some of the proposals now made; without geting any very favourable incouragement of
                            their accepting the offer. But at this time I was every where received & heard with attention; And received from the
                            Tarhie, the head Chief of the Nation, in a publick Assembly of about one hundred Chiefs and Warriors a Speech to the
                            Pittsburg Synod, accepting their proposals; and requesting that a Minister might be sent to live with them; & also a
                            suitable man to Teach their Children. In another speech the Chiefs requested that I would come & live with them, & be
                            their Fathr and Minister. To this I could only reply; that if our Great Father the President, should favour the design; I
                            should not object to coming, & living among them. I apprehend Your Excellency has before this time received, by the hand
                            of His Hon. Governor Hull, & from the Synod of Pittsburg; a Speech from a number of the Chiefs; relating to the two
                            miles Square reserv at the Lowr Sanduskey. If their request can be answered; And the Presidents permit given for me, &
                            my family to reside there, with a School Teacher, & such other people as will be necessary to carry into effect the
                            design of the mission; I shall, if Providence favours the cause for that end, go on early in the Spring: having been
                            appointed by the Synod for that purpose; & their doings having been approved by the Standing Committy of Missions at
                            Philadelphia.
                        Being an American by Birth, I have injoyed all the privileges of freedom I ever expected, or wished for;
                            under the most enlightened Rulers, & the best Government to be found, in this imperfect world. Content with my calling,
                            and the moderate income given me for the support of my Wife & Six Children; I should probably always have remained
                            unknown to Your Excellency: But I trust my Situation will be a sufficient apollogy; But being unexpectedly placed in this
                            Publick view; I have ventured to attempt, what I thought to be duty.—I am under a promise to the Black Chief living near
                            Brownstown; to state to their Great Father the President; that in answer to his request, to know the cause of the decrease
                            of his Red Children: They had stated to Mr Jewit, then Agent of Indian affairs at Detroit; that they apprehended some bad
                            diseases were sent to them, in the goods, sent them from Philadelphia: But that they suffered greatest evils from the
                            Spirits, & especially from Whiskey; which were sould to them by the Traders. He observed it was not agreeable to their
                            natures; it burned their stomachs, and brought on decays. Their people did not know how to use it; they often got drunk,
                            & some times quarreled & killed each other. He said they had requested Mr. Jewit to tel their Father these things; and
                            to request him to stop the traders from bringing any kind of strong drink among them, or any selling it to them. But we
                            have had no answer, & know not whither he told our Father; We wish you to tell our Father these things; & use your
                            influence to stop the traders from bringing any spirits among us. They cheat us & injure us many ways with their
                            Spirits. I agreed to tel Our Father the President these things. And not being able to bear the expences of a journey to
                            the Seat of Government, without injuring my family, I hope the request of the Chiefs, made known in this way, will be
                            acceptable to the higly esteemed Ruler, of the most enlightened, free People.—At the Upper and Lower Sanduskies there are
                            five Traders, besids Mr Whiteker; three of them, if not all from the British side. These houses all sell to the Indians,
                            whiskey & other Spirits, in a clandestine way (excepting Mr. Whiteker) frequently packing it to their hunting camps, at
                            the distance of fifty & Sixty miles. By this kind of traffic, and the exorbitant price they ask for their goods, they
                            render the Indians most wretched. The Chiefs are sensible of this evil, but know not how to extricate their people from
                            it; while such a number of traders are suffered to live among them; who have no other object in view, but to throw vice in
                            their way, and strip them of all their property. The Tarhie with three other Chiefs, sent for me early in the morning; on
                            my return from Brownstown; & told me the plan of Isaac Williams & others, of the traders; with the Otawas also to
                            break the Treaty made at Swan Creek; wishing them to meet with several other Tribes, to determin on the matter. He then
                            asked me what I thought of it. I told them the plan was a bad one; that it was the advice of people, who could do them no
                            good; but would lead them into a snare; and make them break their Faith, with their Great Friend and Father the President;
                            who would strictly regard the Faith of Treaties; but would be highly offended with those who should break them. I told him
                            that the only way to get a redress for any evils they suffered from the white people, was, to make the matter known to
                            their Father the President, or to some Officer appointed by him to take care of Indian affairs, and they would help them.
                            They all appeared satisfyed. He asked me to write for him; I did, and the writing was sent off by an Indian woman the next
                            morning to the Govenor at Detroit. The traders take no pains to show them how to make any kind of Civil improvement;
                            excepting Mr. Whiteker, ploughs their cornfield for them at the lower Town. They bring a plenty of such goods as the
                            Indians need; but sell them at the most unreasonable price—for salt one dollar per quart. for tobacco & soap one dollar per ℔. for tin kettles holding two quarts, two dollars each; &
                            for those holding two, three & four Gallons, six & eight dollars. And such cloaths as are sold in our Country Stoors
                            for about forty & fifty Cents per yard; & others for three & four dollars—are sould to the Indians, from one to
                            eight dollars per Yard; And their peltries taken at a much lower price, than they can be bought at, for Cash, in any stoor
                            among white People. I heard one trader say, that he had made two thousand dollars clear of all expence in one Year—It
                            appeard to me from the observations I had opportunity to make;—that every advantage is taken by the traders, to get all
                            they can from the Indians. If a faithful man acquainted with the fur trade, could be placed at the Sandusky Towns, either
                            with Goods of his own, or with Public property; handsom profits might be made, & the Indians greatly releaved from their
                            present burthens. If Your Excellency should think the subject worthy of attention; & should do any thing for the relief
                            of these poor oppressed people; I would beg leave to name Mr Hall Smith living in this County, in the habbit of the fur
                            trade with the hunting Indians, who are usually pretty numerous, in our neighbouring woods; as a man suitable, for that
                            place & business. He would greatly help the Mission, in promoting Civilization among them. The Chiefs feal, & talk
                            much on this subject. They know they are imposed upon; but know not how to obtain a redress.—They requested me to
                            express their wish to their Great Father, that He would send them a Blacksmith that could do all work from the Gun to the
                            hoe; to be paid by the Government. It is contemplated that one of the hands in the mission be a Blacksmith to do our own
                            work, for farming & mechanical use. And if it is the Pleasure of Your Excellency, & of the Hon. Legislator of the
                            United States, to grant the request made by the Chiefs; And a permit is given for me, & those I shall need to help in
                            the mission; to reside at Sandusky; I should wish to go on by the first of April: I flattr myself that I shall be able,
                            under the guidance & protection of a Holy God, to promote the Public interest; And be instrumental of bringing the
                            Wiandot Nation & othr, to habits of industry in agriculture, to the knowledge of letters; and many other useful arts.
                            If it is the wish of the Government to send a Blacksmith and that I should engage one suitable for that purpose what ever
                            communications, may be thought fit to make to me on this subject or any thing relating to the Mission; will be thankfully
                            received, & faithfully attended to by Your Excellency’s most obedient humble Servant
                        
                            Joseph Badgr
                     
                        
                    